                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



    JENNIFER R.,1

                     Plaintiff,
                                                                 Case No. 3:18-cv-01836-YY
          v.
                                                                 ORDER
    COMMISSIONER SOCIAL SECURITY
    ADMINISTRATION,


                     Defendant.


YOU, Magistrate Judge:

         There being no objection by defendant, it is hereby ORDERED that Plaintiff’s Petition

for Fees Per Equal Access to Justice Act (ECF #19) is granted. Pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412, Plaintiff is awarded an attorney fee in the amount of $4,246.55. It

is ordered that the attorney fee will be paid to Plaintiff’s attorney, dependent upon verification

that Plaintiff has no debt that qualifies for offset against the awarded fees, pursuant to the

Treasury Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 585 (2010). If Plaintiff has

no such debt, then the check shall be made payable to Plaintiff’s attorney and mailed to

Plaintiff’s attorney's mailing address at: 825 NE 20TH Ave., Suite 330, Portland OR 97232. If



1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party in this case.


1 –ORDER
Plaintiff has such debt, then the check for any remaining funds after offset of the debt shall be

made payable to Plaintiff and mailed to Plaintiff's attorney's mailing address stated above.

       DATED October 15, 2019.


                                                                     /s/ Youlee Yim You
                                                                Youlee Yim You
                                                                United States Magistrate Judge




2 –ORDER
